Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
Applicant’s amendment, filed January 13, 2022, has been entered and carefully considered.  Claims 1, 5, 6 and 13 are amended. Claim 7 is cancelled.
Allowable Subject Matter
Claims 1-6 and 8-16 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1-6 and 8-16 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on January 13, 2022, It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art of record does not teach “performing phase estimation on inter-panel self-interference based on the RS; and performing the self-interference cancellation based on the phase estimation, wherein the performing the phase estimation comprises calculating a phase coefficient, and wherein the phase coefficient is calculated based on a phase change between adjacent frequency regions in which the RS is transmitted”, as recited in independent claims 1 and 13. Thus independent claims 1 and 13 are allowable.
Examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-6, 8-12 and 14-16 are allowed as being directly or indirectly dependent of the allowed independent base claims. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu (US 20170085398 A1) discloses performing near field self interference channel estimation according to a digital baseband reference signal corresponds to the radio frequency reference signal (Paragraph  0232).
Kimura et al. (US 2018/0054275 A1) discloses the terminal device 200 (the reception processing unit 243) performs channel estimation on the basis of a reference signal transmitted by the base station 100 (S341). For example, the reference signal is a cell-specific reference signal (CRS) or a demodulation reference signal (DM-RS) (Paragraphs 0175, 0212).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROMANI OHRI/Primary Examiner, Art Unit 2413